
	

113 HR 4354 IH: Obamacare Taxpayer Bailout Protection Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4354
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Griffin of Arkansas introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prevent a taxpayer bailout of health insurance issuers.
	
	
		
			1.
			Short title
			This Act may be cited as the Obamacare Taxpayer Bailout Protection Act.
		
			2.
			Prevention of bailout of health insurance issuers
			Section 1342 of the Patient Protection and Affordable Care Act (42 U.S.C. 18062) is amended by
			 adding at the end the following:
			
				(d)Ensuring budget neutralityIn implementing this section, the Secretary shall ensure that payments out and payments in under
			 paragraphs (1) and (2) of subsection (b) are provided for in amounts that
			 the Secretary determines are necessary to reduce to zero the cost (as
			 defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)) to the Federal Government of carrying out the program under this
			 section..
		
